DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Border et al., US 2008/0030592.
In regard to claim 1, Border et al., US 2008/0030592, discloses an apparatus for image sensing, the apparatus comprising: 
a first sensor (see figure 1A, element 12) configured to capture a first image of an object and output first image data (see para 30-32); 
a second sensor (see figure 1A, element 14) configured to capture a second image of the object and output second image data (see para 30-32); and 

In regard to claim 2, Border et al., US 2008/0030592, discloses the apparatus for image sensing of claim 1, wherein the first image data has a first resolution and the second image data has a second resolution lower than the first resolution (see para 14, 29, and 36).
In regard to claim 3, Border et al., US 2008/0030592, discloses the apparatus for image sensing of claim 2, wherein the four pixels form two by two pixels (see para 36-43).
In regard to claim 4, Border et al., US 2008/0030592, discloses the apparatus for image sensing of claim 3, further comprising: a clock generator (see figure 1A, element 40) configured to provide a clock signal to the first sensor (see figure 1A, element 13) and the second sensor (see figure 1A, element 15 and para 32).
In regard to claim 5, Border et al., US 2008/0030592, discloses the apparatus for image sensing of claim 3, wherein the first sensor and the second sensor are spatially separated by a space (see figure 1A).
In regard to claim 6, Border et al., US 2008/0030592, discloses the apparatus for image sensing of claim 4, wherein the first sensor is a frame-based image sensor (see para 29-35: image sensors 12 and 14 capture images, which is a single frame, and videos, which are a series of frames).

In regard to claim 11, Border et al., US 2008/0030592, discloses an apparatus for image sensing, the apparatus comprising: 
a first sensor (see figure 1A, element 12) configured to capture a first image of an object and output first image data (see para 30-32); 
a second sensor (see figure 1A, element 14) configured to capture a second image of the object and output second image data (see para 30-32); and 
a processor (see figure 1A, element 50) configured to receive the first image data and the second image data (see para 35-36), the processor being configured to spatially adjust the first image data and the second image data by mapping a relative location of one pixel of the second sensor to a relative location of N pixels of the first sensor, wherein the N is an integer greater than 1 (see para 36-43).
In regard to claim 13, Border et al., US 2008/0030592, discloses the apparatus for image sensing of claim 12, further comprising: a clock generator (see figure 1A, element 40) configured to provide a clock signal to the first sensor and the second sensor (see figure 1A, elements 13 and 15; para 32).
In regard to claim 14, Border et al., US 2008/0030592, discloses the apparatus for image sensing of claim 13, wherein the first image data has a first resolution and the 
In regard to claim 15, Border et al., US 2008/0030592, discloses the apparatus for image sensing of claim 14, wherein the processor is configured to synchronize the first image data and the second image data based on the clock signal (see para 29-32 and 70: the image a synchronized by the processor to capture images simultaneously, so the images can be matched).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Border et al., US 2008/0030592, in view of Deever et al., US 2008/0211941.
In regard to claim 7, Border et al., US 2008/0030592, discloses the apparatus for image sensing of claim 6.  The Border reference does not specifically disclose wherein the first sensor outputs the first image data at 30 frames per second.
Deever et al., US 2008/0211941, discloses an imaging device with a first sensor that outputs a first image data at 30 fps (see para 73-75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Border et al., US 
In regard to claim 8, Border et al., US 2008/0030592, discloses the apparatus for image sensing of claim 6.  The Border reference does not specifically disclose wherein the first sensor outputs the first image data at 60 frames per second.
Deever et al., US 2008/0211941, discloses and imaging device wherein the first sensor outputs the first image data at a 60 frames per second (see para 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Border et al., US 2008/0030592, in view of Deever et al., US 2008/0211941, to have a first sensor that outputs a first image data at 60 fps, in order to store the captured images.
In regard to claim 12, Border et al., US 2008/0030592, discloses the apparatus for image sensing of claim 11.  The Border reference does not specifically disclose wherein the second sensor is configured to output the second image data including a change in brightness of light incident to a pixel.
Deever et al., US 2008/0211941, discloses and imaging device wherein the second sensor is configured to output the second image data including a change in brightness of light incident to a pixel by capturing images at different length exposure periods (see para 49-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Border et al., US 2008/0030592, in view of Deever et al., US 2008/0211941, wherein the second sensor is .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Border et al., US 2008/0030592, in view of Song, US 2013/0201360.
In regard to claim 10, Border et al., US 2008/0030592, discloses the apparatus for image sensing of claim 9.  The Border reference does not specifically disclose wherein the first resolution is at least three times higher than the second resolution.
Song, US 2013/0201360, discloses an imaging system with image sensors with operation modes wherein one sensor is VGA size (640*480) and the other is full frame size (2608*1960 or 3264*2448) wherein the first resolution is at least three times higher than the second resolution (see para 48-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Border et al., US 2008/0030592, in view of Song, US 2013/0201360, wherein the first resolution is at least three times higher than the second resolution, in order to conserve power.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0133068, discloses an imaging device with a macropixel array and micropixel array.  US 9,538,152, discloses an imaging device with a wide sensor and tele sensor.  US 2012/0257789, discloses and imaging device with two sensors.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs